Title: From Thomas Jefferson to Van Damme, 18 March 1788
From: Jefferson, Thomas
To: Damme, Pieter Bernhard van



ce 18me. Mars. 1788.



   
   les Numeros sont de Debeurre


          
            
              4184.
              Strabo. Lugduni. Gabr. Coterius. 1559. 2.vols. in 16s.
            
            
              4771.
              Arrianus. Gr. Lat. Raphelii. Amstelodami. Wetstenii. 1757.
                8vo.
            
            
              4856.
              Appianus Alexandrinus. Gr. Lat. Tollii. Amstelod. 1670. 2.vols.
                8vo.
            
            
              4909.
              Savillii Commentarius in Taciti historias. Amstel. Elzevir. 1649.
                12mo.
            
            
              2092.
              Vitruvius Philandri &c. Amstelod. Elzevir. 1649. fol. 2.
                exemplaires.
            
            
              2572.
              Aristophanes Gr. Lat. Scaligen et Fabri. Amstel. Ravestein. 1670.
                16s.
            
            
              1268.
              Seneca philos. et Rhetor. 3.vols. 8vo. Elzevir. 1672.
            
            
              1804.
              Celsus. 16s. Lugduni. Tornaesius. 1549. 1544.Apicius Coelius de opsoniis. Listeri. Amstel. 8vo.
            
            
              2683.
              Virgil. Sedani. 12mo. 1625.
            
            
              4107.
              Alciphronis epistolae. Gr. Lat. 8vo. Lipsiae. 1715.
            
            
              4109.
              Aristenaeti epistolae. Gr. Lat. Sambuci. Paris. 1610. 8vo.
            
            
              4118.
              Plinii epistolae Elzevir. 1640. 12mo.
            
            
              4122.
              Symmachi epistolae. Lugd. Batav. 1653. 12mo.
            
            
              4123.
              Abelardi et Heloisae epistolae. Lond. 1718. 8vo.
            
            
              163.
              Van Dale super Aristae
            
            
              3362
              Van Dale dissertationes. 4to.
            
            
              
              Traduction des Annales Belgiques de Grotius, en Anglois, Italien
                ou Francois.
            
            
              
              Morelli Dictionarium Graeco-Latino-Gallicum. petit in 8vo. 1.
                vol.
            
            
              
              Dictionary. Dutch & English.
            
          
Monsieur Van Damme est prié de la part de Monsieur Jefferson de lui procurer les livres, et les editions notées ci-dessus, si cela se peut faire à des prix assez raisonables, et de les faire passer à Paris à son adresse, qu’il a l’honneur de mettre au bas de cette note. Il lui fera toucher son argent toujours chez Messieurs Nicholas & Jacob Van Staphorsts, banquiers à Amsterdam.
